Citation Nr: 0532419	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-01 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision that denied an increased 
rating for right ear hearing loss.  In January 2004 the 
Regional Office (RO) granted service connection for left ear 
hearing loss.  The non-compensable rating for the veteran's 
hearing loss, now bilateral rather than just limited to the 
right ear, was continued.  The appeal for an increased rating 
for his hearing loss continues.

A hearing was held before the undersigned Veterans Law Judge 
in August 2004.  The case was remanded for further 
development in October 2004.


FINDING OF FACT

The worst pertinent recorded hearing loss was on examination 
in March 2004, with level I hearing loss in the right ear and 
level II hearing loss in the left.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

During the course of the appeal, the AOJ notified the veteran 
of information and evidence necessary to substantiate the 
claim for an increased evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In January 2001, 
the veteran was advised as to the division of responsibility 
in obtaining evidence, and instructed to submit any evidence 
in his possession that pertained to his claim.  During a 
Decision Review Officer conference in January 2004, and in a 
supplemental statement of the case that month, the AOJ 
informed him of the evidence necessary to substantiate his 
claim.  The AOJ readjudicated the claim, without taint from 
prior adjudications, in June 2005.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant private and VA treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his appeal. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Evaluation of Bilateral Hearing Loss

It is uncontroverted that the veteran currently suffers from 
bilateral hearing loss. Thus, the critical issue in this 
claim is what is the appropriate VA disability rating for the 
veteran's degree of hearing loss.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.

The ratings schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, when established by an 
examination by a state-licensed audiologist, to include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Table VI is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In 
this case, the result is a 0 percent rating.

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  The veteran was 
given audiometric examinations in January 2003, March 2004, 
and March 2005.  The greatest hearing loss was shown in March 
2004  On audiological evaluation at that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
50
60
LEFT
35
40
40
50
65

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 47.5 decibels, and was "68.75" (sic: 
should be 48.75) decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right and 100 in the left ear.  Applying the criteria 
found in 38 C.F.R. § 4.85 at Table VI to the veteran's 
examination results yields a numerical designation of I for 
the right ear and II for the left ear (using the 
miscalculated or mis-recorded 68.75 decibels as the average 
puretone threshold).  Entering the category designation of I 
for the right (better) ear and II for the left ear into Table 
VII produces a disability percentage evaluation of 0, under 
Diagnostic Code 6100.  The other audiometric examinations 
yielded designations of I for each ear.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  The Board finds that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
are not present to a degree warranting submission of the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The veteran's testimony 
with respect to the impact of his hearing loss on his 
occupation, which requires that he interviews clients in a 
noisy environment, is credible.  But the effects he describes 
are the characteristic effects of hearing loss, which are 
contemplated in the rating schedule.  These symptoms do not 
take his disability outside the usual experience of those 
with hearing loss

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for a hearing loss is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


